UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21073 Bragg Capital Trust (Exact name of registrant as specified in charter) 1031 South Caldwell Street, Suite 200 Charlotte, NC28203 (Address of principal executive offices) (Zip code) 1031 South Caldwell Street, Suite 200 Charlotte, NC28203 (Name and address of agent for service) Copies to: Tanya L. Goins Thompson Hine LLP 1treet, NW, Suite 700 Washington DC 20036 Registrant's telephone number, including area code: (704) 714-7711 Date of fiscal year end: May 31 Date of reporting period: May 31, 2013 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended. ANNUAL REPORT Queens Road Value Fund Queens Road Small Cap Value Fund Each a series of Bragg Capital Trust May 31, 2013 QUEENS ROAD FUNDS Table of Contents Shareholder Letter 2 Manager’s Commentary 3 Performance Illustration 5 Graphical Illustration 7 Schedules of Investments Queens Road Value Fund 8 Queens Road Small Cap Value Fund 10 Statements of Assets and Liabilities 12 Statements of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 17 Report of Independent Registered Public Accounting Firm 22 Expense Illustration 23 Additional Information 24 Trustee Information 25 QUEENS ROAD FUNDS SHAREHOLDER LETTER May 31, 2013 (Unaudited) Dear Fellow Shareholders: Equity markets continued to climb “the wall of worry” throughout our recent fiscal year ending on May 31. In the face of an anemic economy, political gridlock and global tension, every major U.S. equity index posted healthy gains. There was some good news: corporate profits continued to grow and policymakers continued their unprecedentedly accommodative monetary policy. Yet major problems remain. Unemployment remains stubbornly high, GDP growth tepid, and international geopolitical concerns abound. So how does one explain the soaring stock prices in the U.S. markets? We think there are three primary drivers. One is that there is simply not a good alternative to owning stocks. The actions of the Fed have driven fixed income yields down to historic lows. A ten-year treasury bond yields 2.16% today. The Fed’s goal is to stimulate the economy by keeping money “cheap,” prompting borrowing and investment in riskier assets like stocks, real estate and capital equipment. The hope is that rising prices will instill confidence and confidence will lead to more investment and the economy will grow. Part of the plan is working prices have risen dramatically. We are still waiting for the economic growth. If history is any guide, it will come. Second, U.S. stocks have fared well because investing is a relative game. The U.S. economy, weak as it is, is performing better than much of the rest of the world. In particular, housing continues to show strength. Much of Europe is in recession and the emerging economies, including China, Brazil and India, have cooled considerably. And finally, we think stocks are doing well because investors are human. The passage of time heals wounds and we forget how bad things were just a few short years ago. Investors who have been on the sidelines are coming back into the market. At the end of the day, we humans are risk- takers. And thank goodness for this human characteristic; without it we likely would have never emerged from the cave after our first fight with the mighty mastodon. Instead, we emerged from the cave and we tried again, and look where we are today. This belief in inevitable human progress leaves us optimistic about the future. As long-term value investors, we follow the barrage of economic and financial news with a blind eye. Our focus remains on the companies we are invested in and their prospects for creating value for their owners. It can seem boring and mundane. (They don’t talk about these things on CNBC very much and if they did it surely wouldn’t help their ratings.) But these are the things that matter over the long term; return on investment, strong balance sheets, and prudent capital allocation are more important than Fed minutes, gridlock in Washington or weekly jobs reports. We appreciate the confidence you place in us to invest your capital wisely. We stand beside you as investors in our funds and are confident in the prospects of the companies we are invested in. If you have any questions about our philosophy or process please feel free to contact us. Sincerely, Steven Scruggs, CFA Benton Bragg, CFA President Chairman 2 QUEENS ROAD VALUE FUND MANAGER’S COMMENTARY May 31, 2013 (Unaudited) For the fiscal year ended May 31, 2013, the Queens Road Value Fund returned 28.19% compared to a return of 32.14% for the S&P 500/Citigroup Value Index. Investments that Helped Performance Yahoo!, Inc.’s (3.5% of the Fund) stock price was up 76% during fiscal year 2013. As one of the world’s most recognized brands, Yahoo has over 700 million users worldwide. Newly-hired CEO Marissa Mayer has the company focused on innovation and building a more successful mobile presence. The company’s Asian investments and its advertising pact with Microsoft appear to be paying off. The board shake-up from the spring of 2012 has proven to be very positive and we think the company is well on its way in expanding its franchise. JPMorgan Chase & Co. (1.5% of the Fund) rose 71% during fiscal year 2013. JP Morgan appears to have emerged from the recent financial crisis in much stronger shape than most of its competitors. It has capitalized on this by expanding its core businesses during the recent recovery. Although net interest income has fallen slightly, the company has performed strongly in investment banking, trading, and mortgage banking. Meanwhile, it continues its extensive cost-cutting to drive profit growth. Although the recent increase in mortgage interest rates could provide a headwind for its mortgage banking business, we believe the company is poised for above-average growth in its core businesses. Investments that Hurt Performance Intel Corp. (1.2% of the Fund) was down 3.4% during fiscal year 2013. Intel continues to suffer from the slowdown in the worldwide PC market. While the PC market should stabilize, we believe the key to the company’s future success lies in growth areas particularly mobile, foundry, and data centers. To that end, the company is refocusing its capital expenditures in these areas. We believe Intel’s new mobile chip sets, its lithography partnership with ASML Holdings and its increased focus on data center and cloud computing microprocessors will drive earnings growth and provide shareholders meaningful returns. Southern Co. (1.1% of the Fund) and Exelon Corp. (1.2% of the Fund) were down 4.6% and 14.6%, respectively, for fiscal year 2013. Mild weather and an anemic economy have put downward pressure on power consumption which in turn affected the financial performance of utilities. Additionally, the specter of increased interest rates and a possible change in dividend tax policy make these dividend-paying stocks less attractive. Regardless, these companies are extremely well-managed utilities operating primarily in areas that have favorable demographics and regulatory environments. For these reasons, they remain core positions in the portfolio. 3 QUEENS ROAD SMALL CAP VALUE FUND MANAGER’S COMMENTARY (Continued) May 31, 2013 (Unaudited) For the fiscal year ended May 31, 2013, the Queens Road Small Cap Value Fund returned 21.75% compared to a return of 31.31% for the Russell 2000 Value Index. Investments that Helped Performance Ducommun, Inc. (2.2% of the Fund) was up 119% for fiscal year 2013. A California-based manufacturer of aerospace structures and electronic and mechanical assemblies, Ducommun is a key supplier to original equipment manufacturers on many of the world’s most advanced aeronautical programs. As a key supplier to Boeing, Airbus, and defense platforms, Ducommun maintains a healthy backlog which provides financial visibility and consistent cash flows. Prestige Brands Holdings, Inc. (1.9% of the Fund) returned 118.3% for fiscal year 2013. Prestige owns a diversified portfolio of well-known niche over-the-counter brands including Goody’s, BC Powders, Dramamine, Chloraseptic, Clear Eyes, Efferdent, Compound W, and Ludens. In many of these niche markets they own the top position. Although organic growth is relatively low, expanding product offerings and strategic acquisitions has grown Prestige into a $600 million branded consumer products company with healthy free cash-flow margins and a strong balance sheet. We have confidence in this well-managed company but acknowledge valuations are getting a bit stretched. Oshkosh Corp. (2.6% of the Fund) was up 105% in fiscal year 2013. A manufacturer of both defense and commercial vehicles, Oshkosh maintains a dominant share in the major segments in which it competes. Although highly reliant on defense spending, we believe the company is poised to take advantage of an upswing in construction with its JLG division, which leads the market in construction access equipment. We think management’s focus on growth, innovation, and fiscal responsibility will continue to drive operating margin expansion and increased free cash-flow. Investments that Hurt Performance Imation Corp. (0.1% of the Fund) declined 27% in fiscal year 2013. Imation’s strategic transformation remains elusive. As the company continues its transition to grow its security business and regain relevance in enterprise storage, the losses continue. Fortunately, it is a smaller holding in the portfolio. We have lost confidence that management can gain any traction in the highly competitive markets in which it focuses. We are currently considering selling this position. USEC, Inc. (0.3% of the Fund) fell 49% for fiscal year 2013. USEC continues to work towards receiving a Department of Energy approval for a loan guarantee relating to the commercialization of the American Centrifuge Project. While the process has taken considerably longer than we expected, we believe USEC will ultimately receive the guarantee under reasonable terms which will allow it to continue development of the project. We believe upon its completion it will be the most efficient uranium enrichment facility in North America and perhaps the world. This continues to be the most speculative holding in the portfolio. The fund continues to be invested in a defensive position, holding 25% in cash equivalents. As we compute our estimates of intrinsic value, we are having difficulty finding investments with expected returns large enough to compensate us for the amount of risk we would take investing in them. 4 QUEENS ROAD FUNDS PERFORMANCE ILLUSTRATION May 31, 2013 (Unaudited) Queens Road Value Fund Average Annual Total Return For the Year Ended May 31, 2013 Queens Road Value Fund S&P 500/Citigroup Value Index Six Month 18.66% 19.34% 1 Year 28.19% 32.14% 3 Year 13.82% 16.16% 5 Year 3.86% 4.16% 10 Year 6.98% 7.54% Since Inception* 7.14% 6.54% Gross Annual Operating Expense is 0.97% as disclosed in the most recent Prospectus effective September 28, 2012. * The Queens Road Value Fund commenced operations on June 13, 2002. Past performance is not predictive of future performance. The value of shares will fluctuate and will be worth more or less than their original cost at the time of redemption. The S&P 500/Citigroup Value Index along with its counterpart the S&P 500/Citigroup Growth Index were introduced in December 2005. Previously, these indices were known as the S&P 500/Barra Growth and Value Indices. These Indices are created by dividing the S&P 500 Index based upon seven different factors, four to determine value characteristics and three to determine growth characteristics. The companies are allocated to each index according to their growth or value characteristics, with about one-third being allocated to both the growth and value index. It is not possible to invest directly in the S&P 500/Citigroup Value Index. The S&P 500/Citigroup Growth Index and S&P 500/Citigroup Value Index are the exclusive property of Standards & Poors. Growth of Assumed $10,000 Investment This graph illustrates the hypothetical investment of $10,000 in the Fund from May 31, 2003 to May 31, 2013. 5 QUEENS ROAD FUNDS PERFORMANCE ILLUSTRATION (Continued) May 31, 2013 (Unaudited) Queens Road Small Cap Value Fund Average Annual Total Return For the Year Ended May 31, 2013 Queens Road Small Cap Value Fund Russell 2000 Value Index Six Month 14.39% 19.69% 1 Year 21.75% 31.31% 3 Year 9.58% 13.97% 5 Year 6.56% 6.51% 10 Year 9.87% 9.53% Since Inception* 9.82% 8.40% Gross Annual Operating Expenses is 1.27% as disclosed in the most recent Prospectus effective September 28, 2012. * The Queens Road Small Cap Value Fund commenced operations on June 13, 2002. Past performance is not predictive of future performance. The value of shares will fluctuate and will be worth more or less than their original cost at the time of redemption. The Russell 2000 Value Index is a subset of the Russell 2000 Index, which tracks the stocks of small domestic companies, based on total market capitalization. The Russell 2000 Value Index represents those stocks of the Russell 2000 with lower price-to book ratios and lower relative forecasted growth rates. You cannot invest directly in these indexes. Growth of Assumed $10,000 Investment This graph illustrates the hypothetical investment of $10,000 in the Fund from May 31, 2003 to May 31, 2013. 6 QUEENS ROAD FUNDS GRAPHICAL ILLUSTRATION May 31, 2013 (Unaudited) The following charts provide a visual breakdown of the Funds by the industry sectors that the underlying securities represent as a percentage of the portfolio of investments. Queens Road Value Fund Queens Road Small Cap Value Fund 7 QUEENS ROAD VALUE FUND SCHEDULES OF INVESTMENTS As of May 31, 2013 NUMBER OF SHARES VALUE COMMON STOCKS – 94.7% AEROSPACE/DEFENSE – 3.7% General Dynamics Corp. $ United Technologies Corp. APPAREL – 1.9% VF Corp. BANKS – 3.9% Bank of New York Mellon Corp. JPMorgan Chase & Co. State Street Corp. BEVERAGES – 4.5% Beam, Inc. Constellation Brands, Inc., Class A* Crimson Wine Group Ltd.* BUILDING MATERIALS – 0.8% Fortune Brands Home & Security, Inc. COAL – 0.6% Peabody Energy Corp. COMMERCIAL SERVICES – 0.2% ADT Corp. COMPUTERS – 6.9% Dell, Inc. International Business Machines Corp. NetApp, Inc.* Research In Motion Ltd.* COSMETICS/PERSONAL CARE – 2.0% Procter & Gamble Co. DIVERSIFIED FINANCIAL SERVICES – 2.7% American Express Co. T. Rowe Price Group, Inc. ELECTRIC – 5.7% American Electric Power Co., Inc. Duke Energy Corp. Exelon Corp. Southern Co. ELECTRONICS – 0.4% Tyco International Ltd. $ ENVIRONMENTAL CONTROL – 1.2% Waste Management, Inc. FOOD – 3.3% Kraft Foods Group, Inc. Mondelez International, Inc., Class A Unilever PLC ADR HEALTHCARE-PRODUCTS – 0.6% Covidien PLC HEALTHCARE-SERVICES – 1.0% WellPoint, Inc. HOLDING COMPANIES-DIVERSIFIED – 2.7% Leucadia National Corp. HOUSEHOLD PRODUCTS/WARES – 3.5% Clorox Co. Kimberly-Clark Corp. INSURANCE – 2.6% 3 Berkshire Hathaway, Inc., Class A* Travelers Cos., Inc. INTERNET – 5.1% Symantec Corp.* Yahoo!, Inc.* MEDIA – 11.1% CBS Corp., Class B DIRECTV* News Corp., Class A Thomson Reuters Corp. Time Warner, Inc. MISCELLANEOUS MANUFACTURING – 3.8% 3M Co. Danaher Corp. Ingersoll-Rand PLC See accompanying Notes to Financial Statements. 8 QUEENS ROAD VALUE FUND SCHEDULES OF INVESTMENTS (Continued) As of May 31, 2013 NUMBER OF SHARES VALUE OIL & GAS – 1.3% Exxon Mobil Corp. $ PHARMACEUTICALS – 9.0% Bristol-Myers Squibb Co. GlaxoSmithKline PLC ADR Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. RETAIL – 3.2% McDonald's Corp. Staples, Inc. SEMICONDUCTORS – 1.2% Intel Corp. SOFTWARE – 3.7% Microsoft Corp. Oracle Corp. TELECOMMUNICATIONS – 8.1% AT&T, Inc. Cisco Systems, Inc. Corning, Inc. Nokia OYJ ADR* Verizon Communications, Inc. Windstream Corp. TOTAL COMMON STOCKS (Cost $21,843,842) EXCHANGE-TRADED FUNDS – 1.2% COMMODITY FUND – 1.2% iShares Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $295,770) SHORT-TERM INVESTMENTS – 3.9% Invesco Short Term Investment Prime Portfolio, 0.03%** $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,324,732) TOTAL INVESTMENTS – 99.8% (Cost $23,464,344) Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income Producing. ** Variable rate security; the coupon rate shown represents the yield at May 31, 2013. See accompanying Notes to Financial Statements. 9 QUEENS ROAD SMALL CAP VALUE FUND SCHEDULES OF INVESTMENTS As of May 31, 2013 NUMBER OF SHARES VALUE COMMON STOCKS – 73.2% AEROSPACE/DEFENSE – 7.7% Alliant Techsystems, Inc. $ Cubic Corp. Ducommun, Inc.* APPAREL – 1.2% Delta Apparel, Inc.* AUTO MANUFACTURERS – 2.6% Oshkosh Corp.* COMMERCIAL SERVICES – 2.2% Valassis Communications, Inc. COMPUTERS – 6.5% Digimarc Corp. DST Systems, Inc. Imation Corp.* Radisys Corp.* Synaptics, Inc.* Unisys Corp.* COSMETICS/PERSONAL CARE – 1.2% Inter Parfums, Inc. DISTRIBUTION/WHOLESALE – 4.0% Owens & Minor, Inc. United Stationers, Inc. DIVERSIFIED FINANCIAL SERVICES – 0.8% Janus Capital Group, Inc. ELECTRIC – 0.8% MGE Energy, Inc. ELECTRONICS – 7.3% Bel Fuse, Inc., Class B Park Electrochemical Corp. Tech Data Corp.* TTM Technologies, Inc.* Vishay Intertechnology, Inc.* ENGINEERING & CONSTRUCTION – 1.8% URS Corp. ENVIRONMENTAL CONTROL – 3.0% Darling International, Inc.* $ GAS – 5.5% New Jersey Resources Corp. Piedmont Natural Gas Co., Inc. South Jersey Industries, Inc. UGI Corp. HEALTHCARE-PRODUCTS – 3.3% Atrion Corp. STERIS Corp. HOUSEHOLD PRODUCTS/WARES – 2.0% Prestige Brands Holdings, Inc.* INSURANCE – 8.4% American Safety Insurance Holdings Ltd.* Endurance Specialty Holdings Ltd. Hilltop Holdings, Inc.* Horace Mann Educators Corp. RLI Corp. MACHINERY-DIVERSIFIED – 3.7% Graco, Inc. Hurco Cos., Inc.* MEDIA – 2.3% Meredith Corp. Scholastic Corp. MINING – 0.7% Horsehead Holding Corp.* USEC, Inc.* OIL & GAS – 0.2% Vaalco Energy, Inc.* RETAIL – 1.7% Books-A-Million, Inc.* Cato Corp., Class A RadioShack Corp. SOFTWARE – 1.2% CSG Systems International, Inc.* SYNNEX Corp.* See accompanying Notes to Financial Statements. 10 QUEENS ROAD SMALL CAP VALUE FUND SCHEDULES OF INVESTMENTS (Continued) As of May 31, 2013 NUMBER OF SHARES VALUE TELECOMMUNICATIONS – 2.2% Plantronics, Inc. $ TEXTILES – 2.9% UniFirst Corp. TOTAL COMMON STOCKS (Cost $41,623,895) MUTUAL FUNDS – 1.2% Central Fund of Canada Ltd., Class A*** TOTAL MUTUAL FUNDS (Cost $811,601) SHORT-TERM INVESTMENTS – 25.7% Invesco Short Term Investment Prime Portfolio, 0.03%** TOTAL SHORT-TERM INVESTMENTS (Cost $20,427,999) TOTAL INVESTMENTS – 100.1% (Cost $62,863,495) Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ * Non-income Producing. ** Variable rate security; the coupon rate shown represents the yield at May 31, 2013. *** Passive foreign investment company. See accompanying Notes to Financial Statements. 11 QUEENS ROAD FUNDS STATEMENTS OF ASSETS AND LIABILITIES As of May 31, 2013 Value Fund Small Cap Value Fund Assets: Investments, at Value (cost $23,464,344, $62,863,495) $ $ Receivables: Shareholder Subscriptions Dividends and Interest Total Assets Liabilities: Payables: Shareholder Redemptions — Accrued Management Fees (Note 3) Total Liabilities Net Assets $ $ Components of Net Assets: Capital (par value of $0.001 per share with an unlimited number of shares authorized) $ $ Accumulated Undistributed Net Investment Income (Distributions in Excess of Net Investment Income) ) Accumulated Undistributed Net Realized Loss on Investments ) ) Net Unrealized Appreciation on Investments Net Assets $ $ Shares of Beneficial Interest Issued and Outstanding Net Asset Value, Offering and Redemption Price Per Share $ $ See accompanying Notes to Financial Statements. 12 QUEENS ROAD FUNDS STATEMENTS OF OPERATIONS For the year ended May 31, 2013 Value Fund Small Cap Value Fund Investment Income: Dividends (net of foreign withholding taxes of $2,074, $85) $ $ Interest Total investment income Expenses: Advisory Fees (Note 3) Total Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments: Net Realized Gain (Loss) on Investments ) Net Change in Unrealized Appreciation on Investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ $ See accompanying Notes to Financial Statements. 13 QUEENS ROAD FUNDS STATEMENTS OF CHANGES IN NET ASSETS Value Fund Small Cap Value Fund For the year ended May 31, 2013 For the year ended May 31, 2012 For the year ended May 31, 2013 For the year ended May 31, 2012 Increase in Net Assets From: Operations: Net Investment Income $ Net Realized Gain (Loss) on Investments ) Net Change in Unrealized Appreciation (Depreciation) on Investments ) ) Net Increase/(Decrease) in Net Assets Resulting from Operations ) ) Distributions to Shareholders From: Net Investment Income ) Net Realized Gains — — ) ) Net Change in Net Assets from Distributions ) Capital Transactions: Proceeds from Sale of Shares Net Asset Value of Shares Issued on Reinvestment of Dividends Cost of Shares Redeemed ) Net Increase (Decrease) in Net Assets from Capital Transactions ) Total Increase in Net Assets Net Assets: Beginning of Year End of Year $ Accumulated Undistributed Net Investment Income (Distributions in Excess of Net Investment Income) $ $ $ ) $ ) Capital Share Transactions: Shares Sold Shares Issued on Reinvestment of Dividends Shares Redeemed ) Net Increase/(Decrease) in Shares ) See accompanying Notes to Financial Statements. 14 QUEENS ROAD VALUE FUND FINANCIAL HIGHLIGHTS Per share operating performance For a capital share outstanding throughout each year Year Ended May 31, Year Ended May 31, Year Ended May 31, Year Ended May 31, Year Ended May 31, Net Asset Value, Beginning of Year $ Income from Investment Operations: Net Investment Income* Net Realized and Unrealized Gain (Loss) on Investments ) ) Total from Investment Operations ) ) Less Distributions: Net Investment Income ) Net Realized Gains — )** Total Distributions ) Net Asset Value, End of Year $ Total Return % )% % % )% Ratios and Supplemental Data: Net Assets, End of Year (in thousands) $ Ratio of Expenses to Average Net Assets % Ratio of Net Investment Income to Average Net Assets % Portfolio turnover rate 4
